OPINION CONCURRING IN PART AND DISSENTING IN PART
Lawrence, Judge:
I concur with the foregoing decision of my associates insofar as the majority holds that the merchandise at bar consists of structural shapes.
However, I am of the opinion that, in its condition as imported, the merchandise has not been advanced beyond hammering, rolling, or casting, and that, as a matter of fact, it did not assume the status of structural shapes until the welding process had been completed. It is my view, therefore, that the proper rate of duty applicable thereto, pursuant to the provisions of paragraph 312 of the tariff act, as modified, sufra, is one-tenth of 1 cent per pound.